DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 9-10, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2016/0093640).
	As to claim 1, Kawamura discloses in figure 13, an array substrate comprising: a plurality of pixel structures in a display area 300 of the array substrate and arranged in rows and columns; a plurality of first driving signal wires GL extending in a row direction; and a plurality of leads GD extending in a column direction crossing the row direction, the plurality of leads comprising a plurality of first-type leads and at least one second-type lead, wherein a respective one of the plurality of first driving signal wires is electrically connected to a respective row of the plurality of pixel structures and is electrically connected to a respective one of the plurality of first-type leads via a first electrical connection point CP1, wherein the at least one second-type lead is electrically connected to a respective one of the plurality of first driving signal wires via a second electrical connection point CP(m) and is connected in parallel with a corresponding first-type lead of the plurality of first-type leads electrically connected to the respective one of the plurality of first driving signal wires, and wherein a plurality of first electrical connection points (CP1, CP2…CP(n)) are substantially in a straight line in a first direction, the first direction crosses the row direction and the column direction respectively, a plurality of second electrical connection points (CP(m), CP(m-1), etc.) are substantially in a straight line in a second direction, the second direction crosses the row direction, the column direction and the first direction respectively.
	As to claim 2, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kawamura further discloses in figure 13, wherein the corresponding first-type lead and the at least one second-type lead connected in parallel are in different columns of the pixel structures.
	As to claim 9, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kawamura further discloses in figure 3, a fan-out area in a non-display area 450 of the array substrate, wherein the fan-out area comprises a plurality of first fan-out wires, and wherein a respective one of the plurality of first fan-out wires is electrically connected to a respective one of the plurality of first-type leads.
	As to claim 10, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 9.  Kawamura further discloses in figure 3, at least one first driving circuit 220, wherein the at least one first driving circuit is electrically connected to the plurality of first fan-out wires to transmit driving signals to the plurality of first driving signal wires GL, and wherein each of the plurality of first-type leads has substantially a same transmission load.
	As to claim 15, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 10.  Kawamura further discloses in figure 2, a plurality of second driving signal wires SL extending in the column direction, wherein a respective one of the plurality of second driving signal wires is electrically connected to a respective column of the plurality of pixel structures.
	As to claim 16, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 15.  Kawamura further discloses in figure 2, wherein the fan-out area further comprises a plurality of second fan-out wires, wherein a respective one of the plurality of second fan-out wires is electrically connected to a respective one of the plurality of second driving signal wires SL, wherein the array substrate further comprises at least one second driving circuit 210, and wherein the plurality of second fan-out wires are electrically connected to the at least one second driving circuit.
	As to claim 18, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 15.  Kawamura further discloses in figures 3 and 13, wherein the first driving signal wire GL is a gate line.  Kawamura further discloses in figure 2, wherein the second driving signal wire SL is a data line.
	As to claim 19, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kawamura further discloses in paragraph [0038], a display panel 200.
	As to claim 20, Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kawamura further discloses in paragraph [0038], a liquid crystal display device 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2016/0093640) as applied to claim 16 above, and in view of Wang et al. (US 2013/0141660).
Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 16, but does not disclose at least one first driving circuit and at least one second driving circuit are integrated into a same driving circuit.  Wang discloses in figure 3, a narrow frame array substrate with an integrated source-gate driver.  Wang discloses in paragraph [0028] that the integrated source-gate driver allows the size of the substrate to be further decreased.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura by providing an integrated source-gate driver as disclosed by Wang in order to obtain a narrow frame array substrate.
Allowable Subject Matter
Claims 6-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an array substrate comprising the combination required by claim 6, wherein the plurality of pixel structures are arranged in an MxN array, wherein a number of the first-type leads is M, wherein a number of the at least one second-type leads is (2N-M), wherein a relationship between M and N satisfies 2N>M>N, and wherein both M and N are positive integers greater than 1.  Claim 7 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an array substrate comprising the combination required by claim 8, including: at least one first connection wire; and at least one second connection wire, wherein one end of each of the first-type lead and the at least one second-type lead connected in parallel are electrically connected via the at least one first connecting wire, and wherein another end of each of the first-type lead and the at least one second-type lead connected in parallel are electrically connected via the at least one second connection wire.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an array substrate comprising the combination required by claim 11, wherein each of the plurality of first-type leads comprises a first sub-lead portion and a second sub-lead portion spaced apart from each other, wherein the first sub-lead portion is electrically connected to a respective one of the plurality of first driving signal wires via the first electrical connection point, wherein the second sub-lead portion is floating, wherein the at least one second-type lead comprises a third sub-lead portion and a fourth sub-lead portion spaced apart from each other, wherein the third sub-lead portion is electrically connected to a respective one of the plurality of first driving signal wires via the second electrical connection point, wherein the fourth sub-lead portion is floating, and wherein the third sub-lead portion of the at least one second-type lead is connected in parallel with the first sub-lead portion of the respective one of the plurality of first-type leads.  Claims 12-14 are objected to by virtue of their dependency.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Kawamura et al. (US 2016/0093640).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871